DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         






                                                                                    NO. 12-05-00011-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
ANTHONY SHANE JACKSON,                       §                 APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM

            Appellant, who is pro se on appeal, has filed a motion to dismiss his appeal.  The motion is
signed by Appellant.  No decision having been delivered by this Court, the motion is granted, and
the appeal is dismissed in accordance with Texas Rule of Appellate Procedure 42.2(a).
 
Opinion delivered January 19, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
(DO NOT PUBLISH)